Scudder, P.J., and Garni, J.
(dissenting in part). We respectfully dissent in part. We agree with the majority that the conduct of D.A. Brigham-Manley (defendant) and defendant Mark S. Corbett was reprehensible and has no place in a civil society. We conclude, however, that Supreme Court properly granted those parts of defendant’s cross motion for summary judgment dismissing the fifth cause of action against her, for intentional infliction of emotional distress (IIED) with respect to plaintiff Lisa Zane-Morreale and the infant plaintiffs and properly granted that part of defendant’s motion for judgment as a matter of law on the sixth cause of action against her, for negligence.
With respect to the IIED cause of action, we agree with the majority that the conduct attributable to defendant and Corbett, her live-in boyfriend, is particularly egregious and thus sufficient to support the “extreme and outrageous conduct” element of that cause of action (Mitchell v Giambruno, 35 AD3d 1040, 1041 [2006]; see Cavallaro v Pozzi, 28 AD3d 1075, 1078-1079 [2006]; Stram v Farrell, 223 AD2d 260, 265 [1996]). We conclude, however, that defendant was entitled to summary judgment dismissing that cause of action insofar as it was asserted by Zane-Morreale and the infant plaintiffs. It is well established that plaintiffs pursuing a cause of action for IIED must establish not only that the conduct at issue was extreme and outrageous but also that they suffered “severe emotional distress” (Howell v New York Post Co., 81 NY2d 115, 121 [1993]). In support of her cross motion, defendant submitted plaintiffs’ answer to the supplemental bill of particulars in which plaintiffs admitted that “[t]here [were] no doctors” that “treated, consulted with and/or examined” plaintiffs with respect to their alleged emotional distress. Defendant also submitted, however, the deposition testimony of plaintiff Florine Zane, in which she stated that she sought treatment from her primary *1610care physician for symptoms attributable to defendants’ conduct. Zane testified that she suffered from anxiety and sleeplessness and that she was prescribed medication to address those symptoms. We thus agree with the majority that defendant failed to establish her entitlement to judgment as a matter of law dismissing the IIED cause of action against her insofar as it was asserted by Zane (see generally Cavallaro, 28 AD3d at 1078-1079).
We conclude, however, that defendant met her initial burden of establishing that Zane-Morreale did not suffer from severe emotional distress. Even though plaintiffs, in opposition to defendant’s cross motion, submitted evidence that Zane-Morreale suffered from headaches and sleeplessness as a result of defendants’ conduct, plaintiffs’ attorney conceded at oral argument of this appeal that Zane-Morreale did not have a sustainable cause of action for IIED. We therefore would affirm that part of the order and judgment granting defendant’s cross motion with respect to the IIED cause of action against her insofar as it was asserted by Zane-Morreale.
With respect to the infant plaintiffs, plaintiffs submitted evidence in opposition to the cross motion that Zane-Morreale “believe[d]” the younger infant plaintiff may have been treated by a medical professional because he had “been frightened” by defendants’ conduct. Plaintiffs failed to address any treatment sought by the older infant plaintiff or any specific symptoms of distress exhibited by the infant plaintiffs. While there are occasions when severe emotional distress may be deemed genuine without the need for medical evidence (see Garcia v Lawrence Hosp., 5 AD3d 227 [2004]), we do not believe that this is such a case. The plaintiff in Garcia inadvertently smothered her one-day-old child who had been brought to her to breastfeed shortly after employees of the defendant hospital had medically sedated the plaintiff (id.). Under those circumstances, the emotional distress suffered by the plaintiff could be presumed. The presumption of emotional distress that arises from a mother inadvertently killing her own child cannot be equated to the alleged emotional distress arising from a neighbor’s campaign of harassment. The lack of any evidence of medical or psychological treatment renders the claims of the infant plaintiffs for severe emotional distress conclusory and speculative (see Roche v Claverack Coop. Ins. Co., 59 AD3d 914, 918 [2009]; Christenson v Gutman, 249 AD2d 805, 808-809 [1998]; Erani v Flax, 193 AD2d 777 [1993]). We therefore would affirm that part of the order and judgment granting defendant’s cross motion with respect to the IIED cause of action against her insofar as it was asserted by the infant plaintiffs.
*1611With respect to the negligence cause of action, we conclude that the court properly granted that part of defendant’s motion for judgment as a matter of law dismissing that cause of action against her. In their second amended complaint plaintiffs alleged that defendant was negligent in allowing or failing to control the conduct of Corbett while he was on defendant’s premises. In support of her motion, defendant contended that she owed no duty to plaintiffs to control the conduct of Corbett. We agree.
It is well established that “[a] defendant generally has no duty to control the conduct of third persons so as to prevent them from harming others, even where as a practical matter [a] defendant can exercise such control” (D’Amico v Christie, 71 NY2d 76, 88 [1987]; see Hamilton v Beretta U.S.A. Corp., 96 NY2d 222, 232-233 [2001]; Purdy v Public Adm’r of County of Westchester, 72 NY2d 1, 8 [1988], rearg denied 72 NY2d 953 [1988]). “This judicial resistance to the expansion of duty grows out of practical concerns both about potentially limitless liability and about the unfairness of imposing liability for the acts of another. A duty may arise, however, where there is a relationship either between defendant and a third-person tortfeasor that encompasses defendant’s actual control of the third person’s actions[ ] or between defendant and plaintiff that requires defendant to protect plaintiff from the conduct of others” (Hamilton, 96 NY2d at 233). No such relationship exists in this case.
Landowners also have a duty to protect those on their property “from foreseeable harm caused by the criminal conduct of others while they are on the premises . . . However, [that] duty does not extend beyond that limited class of plaintiffs to members of the community at large” (id.). As the Court of Appeals has written, “[l]andowners in general have a duty to act in a reasonable manner to prevent harm to those on their property . . . [, including] a duty to control the conduct of third persons on their premises when they have the opportunity to control such persons and are reasonably aware of the need for such control” (D’Amico, 71 NY2d at 85 [emphasis added]; see generally Di Ponzio v Riordan, 224 AD2d 139, 142 [1996], affd 89 NY2d 578 [1997]; Nallan v Helmsley-Spear, Inc., 50 NY2d 507, 519 [1980]). “[Liability may be imposed only for injuries that occurred on defendant’s property[ ] or in an area under defendant’s control . . . [because the duty emanates] from the obligation of a landowner to keep its premises free of known dangerous conditions” (D’Amico, 71 NY2d at 85 [emphasis added]; see Struebel v Fladd, 75 AD3d 1164, 1165 [2010]). Here, *1612there is no dispute that plaintiffs were not injured on defendant’s property or in an area under defendant’s control.
The majority relies on DeRyss v New York Cent. R.R. Co. (275 NY 85 [1937]) to support its conclusion that defendant owed plaintiffs a duty to control the conduct of Corbett, despite the fact that plaintiffs were not on defendant’s property at the time in question. Inasmuch as DeRyss was decided over 50 years before D’Amico, we view D’Amico to be the controlling precedent. D’Amico explicitly limits the liability of landowners to injuries that occur on their premises.
“Despite often sympathetic facts in a particular case before them, courts must be mindful of the precedential, and consequential, future effects of their rulings [ ] and ‘limit the legal consequences of wrongs to a controllable degree’ ” (Lauer v City of New York, 95 NY2d 95, 100 [2000]). We thus conclude that defendant owed no duty to plaintiffs to control Corbett’s conduct, although it was undisputably reprehensible and egregious. The facts of this case establish a cause of action against defendant for nuisance, not for negligence.
On the remaining issue, we agree with the majority that the court erred in denying those parts of plaintiffs’ cross motion seeking leave to supplement the second amended complaint only with respect to the fifth and sixth causes of action. Present — Scudder, EJ., Centra, Garni, Sconiers and Gorski, JJ.